PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/255,198
Filing Date: 2 Sep 2016
Appellant(s): Wooten, Raymond, T



__________________
Thomas L. Moses Reg. 39,781
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 2, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 6, 9, 11 and 21 are rejected under 35 U.S.C. § 103 as being
unpatentable over Alonso et al. (US 20150272826 A1) in view of Brandow (US 2015/0329258 A1) citing the US Patent (US 9,327,891 B2).



(2) Response to Argument
The Appellant does not argue the 112 Rejection made with regards to claim 11.

The Appellant argues the prior art lacks the claimed elements “said first card and said second card being connected together in a hinging manner so that said front surface of said second card can fold into contact with a portion of said front surface of said first card, and wherein said first card and said second card may pivot with respect to one another between an open and closed position,” as well as “at least one sealed cavity” and “information regarding said medication printed on at least one of said front surfaces of said cards.” The Appellant further states “none of the cited prior art includes a medication information and storage device comprising two cards connected together in a hinged manner, wherein the front faces of each card fold together and may pivot between an opened and closed position, and where the second card includes a cut-out portion that corresponds to a position of said cavity so that when said first card and said second card are folded together, said cavity protrudes through said cut-out portion of said second card and said first and second cards lie flat against one another. The
Brandow cutout is not on a hinged card in its final form, as the “tear resistant blister
container having a single laminated card folded over and sealed to itself...” The cutout of Brandow is simply used to seal the blister pack between two laminated cards in order to provide a tamper resistant blister pack. The Examiner respectfully disagrees. The Appellant fails to acknowledge the primary reference Alonso (Fig. 16) discloses a first card and a second card hingedly folded and connected together having a sealed cavity blister with a rupturable seal (described in para. 0080) on the first card and indicia regarding the medication on the card. Alonso also discloses the cards fold in a book-like fashion (para. 0078). The reference Brandow was simply cited to teach that it was known in the art to have a first and second card hinged and folded together, with the second card having a cut-out to accommodate the cavity protruding from the first card. It would be obvious to put an aperture on the second card of Alonso as taught by Brandow to allow the cavity on the first card to protrude through and allow the two cards to easily fold in the book-like fashion as described. The combination of Alonso in view of Brandow would inherently teach the two cards lying flat together, as shown in Brandow. 

	The Appellant argues there is a lack of motivation to combine the references. The Appellant further states “the rejections do not clearly articulate the reasons all limitations of those claims would have been obvious in the face of Brandow and Alonso”. The Examiner respectfully disagrees. In response to Appellant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Alonso and Brandow disclose a first and second card that are hingedly folded together with a cavity on the first card. Brandow teaches that it was known in the art to place an aperture on the second card to allow the cavity on the first card to extend through and lie flat when folded in a book-like fashion.


The Appellant argues impermissible hindsight because the Appellant submits that the combination of Alonso and Brandow is improper because the Office Action relies on information gleaned solely from Appellant's specification. The Examiner respectfully disagrees. In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Alonso and Brandow disclose a first and second card that are hingedly folded together with a cavity on the first card. Brandow teaches that it was known in the art to place an aperture on the second card to allow the cavity on the first card to extend through and lie flat when folded and a book-like fashion. Brandow discloses and shows the two cards lying flat when folded together with the cavity extending through the aperture formed in the other card.

The Appellant argues the combination would render the invention inoperable. Further stating “If proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Wed. Cir. 1984), In the present case, if the Brandow reference were left in the position shown in Brandow’s Figure 1, then the Brandow device would be unsatisfactory for its intended purpose,” because the receptacle would remain unsealed, and thus, would be unable to contain any medication therein, as intended.” The Examiner respectfully disagrees. Alonso teaches the cavity is sealed on the first card. Brandow discloses that although it is typical for the for the two cards to be sealed together it is not necessary in order for the container to be operable, for its intended use. Therefore, the combination of Alonso in view Brandow would render the container operable.

The Appellant argues “The Brandow reference clearly teaches away from having “first card and said second card being connected together in a hinging manner so that said front surface of said second card can fold into contact with a portion of said front surface of said first card, and wherein said first card and said second card may pivot with respect to one another between an open and closed position” as claimed by Appellant. The Brandow reference explicitly teaches that the two laminated cards are sealed to each other, thereby trapping the blister between the two cards”. The Examiner respectfully disagrees. As stated above, Alonso teaches the cavity is sealed on the first card. Brandow discloses that although it is typical for the for the two cards to be sealed together it is not necessary in order for the container to be operable. Therefore, it would be obvious to one having ordinary skill in the art to provide an aperture in the second card to allow the cavity protruding from the first card and allow the first and second card to fold flat, to be capable of being placed in some wallet or pocket. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENINE PAGAN/Examiner, Art Unit 3736    


                                                                                                                                                                                                    Conferees:

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.